department of the treasury internal_revenue_service washington d c may cc dom fs corp tl-n-1512-97 number release date uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel from deborah butler assistant chief_counsel field service cc dom fs subject substance over form this field_service_advice is a reconsideration of a previous field_service_advice issued on october field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c cc l o date a date b tl-n-1512-97 date c date d date e y p issue whether litigating hazards exist in arguing that a’s sale of the assets to b is in substance a distribution of those assets from b to a followed by a capital_contribution from cc to b in light of the tax court’s opinion in 111_tc_315 conclusion facts background this case involves a transaction in which a may attempt to effectively claim the losses on the sales of the distributed assets twice once in selling the b stock since a’s stock basis in b would not be reduced by losses on the sale of the distributed assets and a second time in later selling the distributed assets since sec_267 provided that a increased its basis in the distributed assets by the amount of the losses that b recognized on b’s sale of the distributed assets to a facts -- in general a the parent_corporation of a consolidated_group wholly owned a subsidiary b c a corporation unrelated to a wanted to acquire b but objected to purchasing certain unwanted assets held by b and its subsidiaries b was engaged in the p business and state regulatory rules required b to maintain certain surplus balances these state regulatory rules which restricted b’s ability to make distributions precluded b from making an outright distribution of the distributed assets to a a c and cc a subsidiary of c reached an agreement on date d for a to sell its stock in b to cc -- without the distributed assets -- with economic_effect as of date c this stock purchase agreement between a c and cc contemplated that b and tl-n-1512-97 its subsidiaries hereinafter referred to as just b were to sell the distributed assets to a before date a and a was to sell its stock in b on date b while the agreement actually provided that a was either to sell the distributed assets or transfer the distributed assets not only did state regulatory rules restrict b’s ability to distribute the distributed assets as previously indicated but the sales agreement to sell the b stock also provided that b could not distribute amounts that b received in selling the distributed assets to a the sales agreement also required b to have the permission of c to pay a distribution and indicated that b could not make a distribution to the extent it could lower b’s o ratings a c and cc structured the deal by agreeing to a base purchase_price for the b stock this base purchase_price reflected the value of the b stock without the distributed assets a c and cc then agreed to further increase this base purchase_price by amounts arising from b’s sale rather than distribution of the distributed assets excess purchase_price or excess purchase_price amount in form b was to sell these distributed assets to a and consequently b was to hold the cash proceeds from these sales of the distributed assets which were then to factor into the amount of the excess purchase_price that cc would pay to b or in other words cc would pay an excess purchase_price to essentially purchase the cash proceeds that b received from a in selling the distributed assets to a cc also agreed to pay a interest on these cash proceeds held by b although b was to sell the distributed assets to a a did not have sufficient cash to purchase the distributed assets consequently a negotiated short-term loans on date e to make the purchases according to the credit agreements for these loans a received the loans on the condition that a use the loan proceeds solely to acquire the distributed assets or to refinance certain distributed assets purchased and to repay these loans on the date on which b was sold to cc the credit agreement also required b to retain liquid_assets equal to the outstanding debt balance between date d and date b b sold distributed assets having a value of y to a the sales of the distributed assets would not have occurred but for the agreement for the sale of a’s stock in b to cc a also requested permission from the state to resell the distributed assets to b in the event the sale to cc was not consummated law and analysis where the substance of a transaction does not coincide with the form chosen by the parties the transaction should be taxed in accordance with its substance 293_us_465 the substance over form inquiry involves determining whether the labels of the transaction match the economic tl-n-1512-97 substance of the transaction as a whole 104_tc_75 the meaning of a transaction may be more than its separate parts and the transaction must be viewed in light of the particular circumstances gregory v commissioner 69_f2d_809 2d cir aff’d 293_us_465 a transaction can be recharacterized where the form of the transaction does not match its substance and does not reflect the real rights and obligations of the parties see 88_tc_906 in order to recharacterize the transaction there must be a logically plausible alternative explanation that accounts for all the results of the transaction the explanation may combine steps but if it invents new ones courts have refused to apply the step_transaction_doctrine 90_tc_171 even if alternative explanations are available to account for the results of a transaction a court will not disregard the form of a transaction if it accounts for the transaction at least as well as alternative explanations esmark supra in 111_tc_315 turner broadcasting system inc turner broadcasting acquired mgm ua entertainment co mgm stock at the same time mgm sold all of its stock in its wholly owned subsidiary united artists corp ua to tracinda corporation tracinda at a loss before this transaction tracinda owned a controlling_interest in the mgm stock tracinda paid for the ua stock with the cash it received from turner broadcasting in the mgm stock purchase mgm used some of the money received from tracinda to pay off bank debt when turner broadcasting acquired the mgm stock mgm loaned turner broadcasting approximately million dollars the government argued that the transaction’s substance was a distribution of ua stock in redemption of mgm stock followed by a capital_contribution from turner broadcasting to mgm equivalent to the value of ua the portion of mgm stock equal in value to the ua stock was redeemed by mgm in exchange for the ua stock the tax_court held in favor of the petitioners and ruled that the form they adopted should determine their tax consequences the tax_court held that the loss was recognized by mgm and was available to the turner broadcasting group the service will continue to analyze when a transaction will be taxed in accordance with its substance and not its form tl-n-1512-97 case development hazards and other considerations if you continue to pursue the substance over form issue further case development is needed in determining however we caution that even if this case is further developed along these lines our offices may determine the substance over form argument should not be pursued we anticipate that the taxpayer will oppose a substance over form argument by arguing that state regulatory rules restricted the amount of dividends b was allowed to distribute the taxpayer will also argue that state regulatory rules required b to maintain certain surplus requirements and that the transactions were structured accordingly we could counter this argument by contending assuming proper factual development that it is not unusual for temporary default with respect to these surplus requirements assuming the surplus requirements are paid back within a short_period of time the taxpayer may then argue that temporary default status requires permission from a state_agency and that approval from the state_agency would have complicated and possibly delayed the transactions companies to be in a moreover the taxpayer will argue that even if alternative explanations are available to account for the results of a transaction a court will not disregard the form of the transaction if the taxpayer’s explanation accounts for the transaction at least as well as alternative explanations the taxpayer may argue that its explanation for tl-n-1512-97 structuring the asset transfer as a sale is as good as any explanation that the government could bring forward although a may have planned the transaction in an attempt to obtain the two tax losses a also had a valid business_purpose for purchasing the unwanted distributed assets from b in turner broadcasting the tax_court rejected the government’s argument that turner broadcasting should be treated as making a capital_contribution to mgm equal in value to the ua stock in order to recharacterize the transaction the government must have a logically plausible alternative explanation that accounts for all the results of the transaction the explanation may combine steps but if it invents new ones courts have refused to apply the step_transaction_doctrine 90_tc_171 in the instant case treating cc’s excess purchase_price as a capital_contribution to b arguably adds a step in the instant case however the transaction created two losses for a a effectively claimed the equivalent of a double deduction which a arguably should not be allowed see ilfeld co v hernandez 292_us_62 where the court held appropriate adjustments need to be made to stock basis to prevent double deductions also the loans a took out to purchase the distributed assets were outstanding for less than three weeks in duration and were arguably transitory and illusory a was arguably never at risk for the loans the loan amounts were used only to purchase distributable assets b was required to have liquid_assets equal to the value of the loan the loan would be paid from the proceeds of the sale of the b stock to cc and cc reimbursed a for the interest amounts a paid in holding the loan proceeds the procurement of the loans and the sale of the stock all took place within three weeks of one another as discussed above however the taxpayer will argue that state regulatory rules required it to structure the transaction in this form and that the government is adding a meaningless step to the transaction the capital_contribution from cc to b tl-n-1512-97 earnings_and_profits we recommend that you consider an alternative argument involving a reduction in earnings_and_profits b’s loss on the sale of its assets to a is denied or precluded to b under sec_267 under sec_1_267_f_-1t c the loss even though unrecognized reduces b’s earnings_and_profits thereby causing a to reduce its basis in the stock of b by the amount of the loss pursuant to sec_1_1502-32 a similar theory has been advanced in the examination of at least one other case the case was ultimately settled without litigation earnings_and_profits are computed on a member by member basis arguably b’s precluded loss on the sale of its assets to a should individually affect b’s computation of its earnings_and_profits sec_267 and the temporary regulations thereunder provide the income_tax treatment for this transaction the temporary regulations incorporate certain rules applicable to controlled groups not filing a consolidated_return these rules provide that a deferred loss will never be restored if at the time the selling member ceases to be a member of both the affiliated_group and the controlled_group the property is still owned by another member temp_reg sec_1_267_f_-1t c if a deferred loss is precluded under temp_reg sec_1_267_f_-1t c the temporary regulations under sec_267 provide that the basis of such property in the owning member should be increased by the amount of the selling member’s unrestored deferred loss at the time the selling member leaves the controlled_group temp_reg sec_1 f - 1t c applying the law to the facts of this case when b sells the unwanted assets to a at a loss the loss is deferred under sec_267 and sec_1_1502-13 when the stock of b is sold outside the consolidated_group b is not allowed its loss on the sale of the unwanted assets to a instead b’s loss on the sale of its unwanted assets to a is permanently denied to b under temp_reg sec_1 f - 2t d and f -1t c a’s basis in the unwanted assets received from b is however increased by the amount of the permanently denied loss on the sale of the b assets to a temp_reg sec_1 f -2t d and f -1t c b joined a in filing a consolidated_return for the year in which the distributed assets were sold thus the provisions of temp_reg sec_1_267_f_-1t do not seem applicable to the transaction temp_reg sec_1_267_f_-1t a the 1t regulations are however made applicable to the transaction by temp_reg sec_1 f - 2t d tl-n-1512-97 the taxpayer may counter that sec_1_1502-33 does not require b to adjust its earnings_and_profits to account for the loss on the sale of its assets to a because that loss was not restored under sec_1_1502-13 therefore no reduction to a’s basis in its b stock to reflect the loss in b’s earnings_and_profits is required by sec_1_1502-32 this interpretation of sec_1_1502-33 should be rejected because if b is not required to reduce its earnings_and_profits by the amount of the disallowed loss there is a duplication of a loss for earnings_and_profits purposes in effect a is able to deduct the same economic loss twice for earnings_and_profits purposes once on the sale of the b stock by virtue of the fact that the amount received for the stock reflects the economic loss from the sale of the underlying asset and again when it sells the assets purchased from b as a result of the step up in basis for the amount of the disallowed loss to b under temp_reg sec_1 f -2t d and f -1 t c moreover such an argument misconstrues sec_1_1502-33 and sec_1_1502-13 and the proper function of earnings_and_profits sec_1 a and assume that there will be an eventual restoration event when the loss will be restored and the earnings_and_profits will be adjusted since no restoration event would ever take place in this case there is no reason to delay the adjustment in earnings_and_profits thus arguably sec_1_1502-33 does not address the situation where the gain_or_loss is permanently precluded as in the case of a transaction to which temp_reg sec_1_267_f_-1t c apply it is therefore appropriate to look to the general rules of e_p sec_312 and the regulations thereunder to determine how b should adjust its earnings_and_profits to reflect the loss disallowed to b under sec_1_1502-80 the code or other law shall be applicable to a consolidated_group to the extent the regulations do not exclude its application generally gain_or_loss realized increases or decreases earnings_and_profits to the extent such gain_or_loss was recognized in computing taxable_income sec_1_312-7 and 193_f2d_827 1st cir furthermore an economic loss that is never allowed for income_tax purposes may nevertheless reduce earnings_and_profits see sec_1 b sec_1_312-7 provides that a recognized loss even though not allowed as a deduction for example by reason of the operation of sec_267 and sec_1211 and corresponding provisions of prior revenue laws may result in a decrease in earnings_and_profits by the amount of the disallowed loss under sec_1_312-7 b must reduce its earnings_and_profits at the time of tl-n-1512-97 sale by the amount of its loss on the sale of its unwanted assets to a because for earnings_and_profits purposes that loss becomes an economic loss that will never be allowed for income_tax purposes as to b at the time of the sale by virtue of temp_reg sec_1 f -2t d and f -1t c accordingly a must reduce its basis in the stock of b by the amount of the precluded loss to b under sec_1_1502-32 although this loss is deferred within the group in the basis of the unwanted assets in the hands of a b must compute its earnings_and_profits on a separate member basis taking into account the loss b is not allowed the taxpayer may argue that sec_1_1502-33 provides that there are no adjustments to earnings_and_profits until there is a restoration event under sec_1_1502-13 although b’s leaving the consolidated_group would normally constitute a restoration event under sec_1_1502-13 sec_1 f -2t d provides that such event does not result in the restoration of the deferred loss thus since no restoration event has occurred no adjustment is to be made to the earnings_and_profits of b under sec_1_1502-33 even though this result arguably conflicts with the sec_312 regulations when there is a conflict between a consolidated_return regulation and another regulation the consolidated_return regulation must prevail sec_1_1502-80 additionally the taxpayer may argue that under sec_1_267_f_-1t c which applies to controlled groups that do not file a consolidated_return or sec_1_1502-33 which applies to consolidated groups b is not required to reduce its earnings_and_profits to account for the loss on the sale of the assets to a under sec_1_267_f_-1t c or sec_1_1502-33 the proper time to reflect a deferred loss in earnings_and_profits is the time the deferred loss is restored note that we believe sec_1_267_f_-1t c does not apply to the transaction in the instant case sec_1_1502-33 applies because the transaction involves a consolidated_group the taxpayer may argue that when b ceases to be a member of the group sec_1_267_f_-1t c provide that the deferred loss is never restored to b and because the loss is never restored to b the loss is never reflected in b’s earnings_and_profits although we believe this is a possible reading of the regulations we believe the better reading of the regulations is as discussed below that b must reduce its earnings_and_profits by the amount of loss permanently denied to b not only is this the better reading of the regulations but it is also the interpretation of the regulations that comports with the underlying economic realities of the transaction see iu international corp v united_states ustc big_number fed cir in which the court construed regulations to comport with underlying economic realities of the transaction tl-n-1512-97 in adopting this reading of the regulations there is no conflict between the sec_312 and consolidated_return_regulations under sec_1_1502-33 gain_or_loss on an intercompany_transaction shall be reflected in the earnings_and_profits of a member for its taxable_year in which such gain_or_loss is taken into account under sec_1_1502-13 sec_1_267_f_-1t c provides however that if a selling member of property for which loss has been deferred ceases to be a member while the property is still owned by another member then for purposes of this section sec_1_1502-13 shall not apply to restore that deferred loss and that loss shall never be restored to the selling member as a result the rules under sec_1_1502-13 and sec_1_1502-33 that apply to a deferred loss that will be taken into account or restored do not apply to this situation or another way to view the operation of these rules is that the mandate under sec_1 267-1t c that b’s loss is no longer allowed or restored to b means that at the time b ceased being a member of the group because a sold b’s stock there was no longer a deferred_intercompany_transaction or a deferred loss between b and a for b or a to take into account therefore sec_1_1502-33 and sec_1_1502-13 do not apply in this case accordingly no conflict exists between sec_1_1502-33 and sec_1_312-7 the taxpayer may also challenge the argument that b should be required to reduce its earnings_and_profits on the sale of its assets to a because a will also be required to reduce its earnings_and_profits when it sells the assets received from b at a loss the taxpayer may argue that it is not appropriate for both a and b to reduce their earnings_and_profits because there has only been one economic loss we would argue that at the time a increased its basis in the assets received from b by the amount of a’s unrestored loss a should increase its earnings_and_profits by the amount of b’s unrestored loss this increase creates a parity between the tax basis and earnings_and_profits basis of a’s assets as well as the more general_rule of parity between the recognition of income for tax and e_p purposes this result can be derived in part from 193_f2d_827 1st cir which holds that a corporation does not increase its earnings_and_profits on the receipt of certain income where there is a corresponding downward adjustment to the basis of that corporation's remaining we believe that where a corporation increases its basis in an asset or decreases its basis in an asset for income_tax purposes it must increase its e_p or decrease its e_p by that amount our rationale behind this rule involves a theory of how e_p generally works however this theory is beyond the scope of this fsa request we request that you seek further guidance from us concerning our position that a tax basis increase increases e_p if you pursue the argument set forth above tl-n-1512-97 assets the deduction and basis increase in this case are not occurring to the same corporation accordingly neither corporation has a corresponding adjustment at the time of the sale of b therefore at the time of the sale b will have a reduction of e_p as a result of the deduction and a will have an increase in e_p as a result of the basis increase the increase in earnings_and_profits to a as a result of the basis increase will negate a’s decrease in earnings_and_profits when a sells the assets received from b at a loss in other words there will only be one tax loss the tax loss to a on the sale of the assets as a result of the increased basis to match the one economic loss to b as a result of b's reduction of e_p when it is disallowed the loss in summary we believe an argument should be made that b’s loss on the sale of its assets to a that was precluded under sec_267 sec_1 f - 1t c reduces b’s earnings_and_profits thereby causing a to reduce its basis in the stock of b by the amount of the precluded loss pursuant to sec_1_1502-32 as already discussed please forward the form_872 consent form for the tax_year at issue in this case to our office if you have any further questions please call cc regional_counsel cc ner assistant regional_counsel lc cc ner 3while the facts of this case are the converse of the facts in bangor and aroostook r r a permitted deduction with a corresponding basis increase the rationale is still applicable
